Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  YUANXIAO FENG, et al.,                  )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )   Case No. 19-cv-24138-Gayles
                                          )
  JOSEPH WALSH, et al.,                   )
                                          )
        Defendants.                       )
                                          )


   PNC BANK, N.A.’S AND RUBEN RAMIREZ’S REPLY IN SUPPORT OF MOTION TO
                      DISMISS THE AMENDED COMPLAINT




                                                 Peter D. Hardy
                                                   HardyP@ballardspahr.com
                                                   (admitted pro hac vice)
                                                 Aliza R. Karetnick
                                                   KaretnickA@ballardspahr.com
                                                   (admitted pro hac vice)
                                                 Ballard Spahr LLP
                                                 1735 Market Street, 51st Floor
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 864-8838

                                                 Nina Stillman Mandel
                                                   nsm@mandel.law
                                                   Fla. Bar No. 843016
                                                 MANDEL & MANDEL LLP
                                                 169 East Flagler Street, Suite 1224
                                                 Miami, Florida 33131
                                                 Telephone: (305) 374-7771


                                                 Counsel for PNC Bank, N.A. and
                                                 Ruben Ramirez
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 2 of 11



         Defendants, PNC Bank, N.A. (“PNC”) and Ruben Ramirez, hereby file this reply (the

  “Reply”) in support of their Motion to Dismiss the Amended Complaint (the “Motion”) (Dkt. No.

  75).

  I.     INTRODUCTION

         Plaintiffs’ opposition to the Motion (the “Opposition”) disregards the serious – and

  ultimately fatal – deficiencies plaguing each of Plaintiffs’ claims against PNC and Ramirez.

  Because Plaintiffs cannot meet their burden, they distort the applicable pleading standard, brazenly

  ignoring the deep pool of contrary case law on each claim, and point to the number of conclusory

  allegations – oft repetitive – to deflect from the absence of substance. Plaintiffs’ Amended

  Complaint falls far short of plausibly pleading claims for: (1) aiding and abetting fraud; (2) aiding

  and abetting breach of fiduciary duty; (3) aiding and abetting conversion; (4) violating Florida’s

  RICO statute; (5) violating the federal RICO statute; and (6) civil conspiracy. 1 The Motion should

  be granted.

  II.    ARGUMENT

         A.      Plaintiffs Misconstrue the Applicable Standard on Motions to Dismiss

         As a threshold matter, Plaintiffs misconstrue the stringent pleading standard to which they

  are bound, relying instead on stale, outdated, and inapt authority. Plaintiffs misleadingly quote

  Conley v. Gibson, 355 U.S. 41, 45-46 (1957), for the proposition that courts should not dismiss

  complaints “unless it appears beyond doubt that the plaintiff can prove no set of facts in support

  of [its] claim which would entitle him to relief.” See Opp. at 2. The Conley standard, however,


  1
         In their motion to dismiss, the Greystone Entities argue that Plaintiffs lack standing to bring
         direct claims against the Limited Liability Limited Partnership because Plaintiffs suffered
         neither direct harm nor special injury, as required by Florida law. ECF No. 68 at 23; see
         also Dinuro Investments, LLC v. Camacho, 141 So. 3d 731, 739–40 (Fla. 3d DCA 2014).
         PNC and Ramirez join in the Greystone Entities’ argument and incorporate it by reference.



                                                   2
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 3 of 11



  has not been good law for well over a decade. In the landmark Bell Atl. Corp. v. Twombly, the

  Supreme Court re-set the applicable bar, emphasizing that: “Conley’s ‘no set of facts’ language

  has been questioned, criticized, and explained away long enough.” 550 U.S. 544, 562–63 (2007);

  see also ADA v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010) (explicitly recognizing that

  Conley’s no-set-of-facts pleading standard is no longer good law). Under Twombly, Plaintiffs’

  claims can survive a motion to dismiss only if they allege facts that “allow[] the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Lawrence v. Bank

  of Am., N.A., 455 F. App’x 904, 906 (11th Cir. 2012) (emphasis added) (quoting Iqbal, 556 U.S.

  at 678). Plaintiffs do not allege a set of facts from which any inference of liability is reasonable.

         Moreover, the more stringent pleading standard articulated in Rule 9(b) applies to

  Plaintiffs’ claims for aiding and abetting, as well as for civil conspiracy because they are premised

  on fraud. The particularity required by Rule 9(b) – “the who, what, when, where, and how of the

  allegedly false statements[,]” – is non-negotiable. Begualg Inv. Management Inc. v. Four Seasons

  Hotel Ltd., No. 10-22153-CIV-MARTINEZ-MCALILEY, 2011 U.S. Dist. LEXIS 108720, at *2

  (S.D. Fla. 2011) (quoting Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir. 2008)). In

  contrast, Plaintiffs’ Amended Complaint fails to plead allegations with the particularity required

  by Rule 9(b). Indeed, Plaintiffs’ Opposition neglects to even mention Rule 9(b), utterly ignoring

  its relevance.

         B.        Plaintiffs’ Aiding and Abetting Claims Fail Because They Do Not Assert
                   That PNC or Ramirez Possessed Actual Knowledge of the Alleged Scheme

         The Opposition characterizes the Amended Complaint as rife with allegations that PNC

  and Ramirez possessed actual knowledge of the alleged underlying fraud scheme. That inventive

  reading, however, ignores the plain words of the Amended Complaint and gives short shrift to

  prevailing law. Indeed, Plaintiffs declare only the following:



                                                    3
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 4 of 11



                 Ramirez and PNC “knew” of Defendant Walsh’s and Defendant
                 SARC’s EB-5 Investment Program, “knew” that Walsh and SARC
                 wanted to operate an escrow account without a formal escrow
                 agreement, and “substantially assisted” them in doing so by:
                 suggesting a work-around to allow them to operate a fake escrow
                 account guised as a checking account; using PNC’s escrow account
                 modules in a checking account to deceive investors; purporting to
                 investors that they had an escrow account at PNC Bank; and
                 collecting investment funds through the fake escrow account.

  Opp. at 6 (emphasis in original). Even if for argument’s sake these allegations were true, which

  they are not, these conclusory allegations fall far short of establishing that PNC and Ramirez had

  actual knowledge of the purported underlying fraud scheme. On this basis alone, the Motion

  should be granted.

         In essence, Plaintiffs ask the Court to make the illogical leap that because PNC and Ramirez

  purportedly suggested the “fake escrow account” and understood the broad contours of the Federal

  Government’s EB-5 program requirements, 2 they necessarily knew that the Walsh Defendants

  schemed to and did misappropriate Plaintiffs’ investments. Notably, Plaintiffs then betray their

  position by arguing:

                 Even if Plaintiffs did not specifically allege that Ramirez and PNC
                 had actual knowledge of the fraud, breach of fiduciary duty, and
                 conversion . . . the Court here should find that Plaintiffs’ direct
                 allegations of Ramirez’s and PNC’s actions regarding the fake
                 escrow account supports an inference that Ramirez and PNC knew
                 Walsh and SARC were committing fraud.



  2
         The Opposition argues that the Complaint adequately alleges actual knowledge because
         PNC and Ramirez “knew or should have known of the legal implications” that EB-5 funds
         would be deposited into an account that was not an escrow account. Opp. at 7 (quoting
         Am. Comp. ¶159). As a threshold matter, Plaintiffs failed to allege that the EB-5 Program
         requires an escrow account. That is not surprising, because as PNC and Ramirez
         emphasized in their Motion, there is no legal requirement under EB-5 law and no
         regulation that an escrow agreement be used. In fact, Plaintiffs’ own allegations about the
         content of the EB-5 program say nothing about any escrow account requirement. See Am.
         Compl. at ¶¶ 63-66. Plaintiffs ignore this inconvenient fact.



                                                  4
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 5 of 11



  Opp at 10 (emphasis added). But an “inference” does meet the required legal standard, and

  Plaintiffs ignore the breadth of cases across jurisdictions that PNC and Ramirez rely upon

  regarding the degree of specific detail required to adequately allege actual knowledge. In fact,

  Plaintiffs simply do not address the key cases discussed in the Motion, each of which rejected as

  insufficient allegations of actual knowledge based on bank employee misconduct. See, e.g., Zayed

  v. Associated Bank, N.A., 913 F.3d 709, 718 (8th Cir. 2019) (emphasizing that “[e]ven assuming

  [former bank employee] Sarles knew there was shortfall . . . , and that the scammers wanted to

  avoid disclosing that, it does not follow that Sarles knew their enterprise was a Ponzi scheme or

  that they were engaged in tortious conduct. If true, this should have been a red flag, but it does not

  show actual knowledge”); Heinert v. Bank of Amercia, N.A., No. 19-06081, 2019 U.S. Dist. LEXIS

  180832, at *6 (W.D.N.Y. Oct. 18, 2019) (insufficient allegations of actual knowledge despite

  allegations of dirty insider at bank lying on behalf of Ponzi schemers); Platinum Estates, Inc. v.

  TD Bank, N.A., No. 11-60670-CIV, 2012 U.S. Dist. LEXIS 30684 (S.D. Fla. Mar. 7, 2012)

  (“Conclusory statement[s] that a defendant ‘actually knew’ [are] insufficient to support an aiding

  and abetting claim where the facts in the complaint only suggest[] that the defendant ‘should have

  known’ that something was amiss[,]” and rejecting claims of actual knowledge based on lulling

  activity by bank). Actual knowledge demands factual allegations that Ramirez knew about the

  Walsh Defendants’ alleged downstream fraud scheme when Ramirez set up the key accounts. As

  a threshold matter, and as Plaintiffs themselves concede in their Opposition, the collective

  knowledge doctrine does not apply here. See Opp at 10-11. Ramirez alone must have possessed

  the requisite knowledge of the underlying fraud at the time of its commission. That Ramirez

  helped set up key accounts (on an unspecified date) that were supposedly used later (on an




                                                    5
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 6 of 11



  unspecified date) to perpetrate a fraud, is inadequate. 3 In Perlman v. Wells Fargo Bank, the

  Eleventh Circuit dismissed aiding and abetting claims despite “a multitude of atypical transactions

  and procedural oddities” because, “[a]t most, [the allegations] list facts that could arouse

  suspicions, and are not sufficient to trigger any obligation by [the bank] to investigate.” 559 F.

  App’x 988, 993 (11th Cir. 2014).

         C.      Plaintiffs’ RICO Claims Fail Because Plaintiffs (1) Lack Standing and (2)
                 Fail to Sufficiently Allege a RICO Enterprise

                 1.      Plaintiffs Lack Standing to Assert RICO Claims Against PNC and
                         Ramirez

         Plaintiffs’ federal and state RICO claims do not allege domestic injury and accordingly

  Plaintiffs lack standing to bring RICO claims. Plaintiffs’ only retort is that Ramirez and PNC

  “misconstrue the applicable law” for RICO standing. It is Plaintiffs that misconstrue – and

  misapply – the law, as evidenced by their brazen disregard of Li v. Walsh, a case nearly identical

  to the one at bar. See Opp. at 12; Li v. Walsh, No. 16-81871, 2017 U.S. Dist. LEXIS 114553 (S.D.

  Fla. July 22, 2017). Plaintiffs argue that their “injuries are . . . almost exclusively domestic despite

  the location of Plaintiffs” because they (1) invested equity and interest into a Florida EB-5 project;

  (2) relied upon representations that their funds would be invested in the Florida EB-5 project; and

  (3) made deposits to a Florida bank account. Opp. at 14. These were the same arguments that this

  Court outright rejected in Li. See 2017 U.S. Dist. LEXIS 114553 at *34.

         The Li plaintiffs, foreign investors from China and Iran, alleged they were the victims of

  an EB-5 fraud scheme perpetrated by many of the same Walsh Defendants in this case. Id. at *6-


  3
         Plaintiffs’ concession that the collective knowledge doctrine does not apply is critical, in
         part because the Amended Complaint alleges that PNC – but not Ramirez – had general
         knowledge about the alleged requirements of the EB-5 program based on a few website
         postings by PNC. Am. Comp., ¶¶ 151-53. However, these website postings are not tied to
         the actual knowledge of Ramirez, which is the key issue.



                                                     6
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 7 of 11



  19. Just as Plaintiffs argue here, the Li plaintiffs stated they: (1) were fraudulently induced to

  invest in a purported Florida EB-5 project; (2) relied upon representations that their funds would

  be invested in the Florida EB-5 project; and (3) deposited money into a U.S. bank account. Id. at

  *19-20. Judge Marra dismissed the Li plaintiffs’ RICO claims for lack of standing, finding that

  they failed to identify and allege a domestic injury. Id. at *34. Even accepting the plaintiffs’

  contention that the basis of their RICO claim occurred in the United States, Judge Marra found

  “that [it] does not change the fact that the injury was felt by [p]laintiffs in their home countries.”

  Id. The facts here are indistinguishable from the facts in Li, notwithstanding the single investor

  who purportedly travelled to the United States on a single occasion before investing. Opp. at 13.

  Again, the Motion should be granted.

                 2.      Plaintiffs Have Not Adequately Pled a RICO Enterprise

         Even if Plaintiffs had standing, which they do not, their RICO claims require dismissal for

  failure to allege PNC and Ramirez knowingly participated in a RICO enterprise. Knowledge of

  wrongdoing is critical to demonstrate participation in a RICO enterprise. Were it not, countless

  innocent parties could unwittingly be used to facilitate crimes and be labelled as racketeers. See

  Ray v. Spirit Airlines. 836 F.3d 1340, 1352-53 (11th Cir. 2016) (dismissing RICO claims for failure

  to allege defendant’s knowing participation in an enterprise); Parm v. Nat’l Bank of Cal., N.A.,

  242 F. Supp. 3d 1321, 1345-48 (N.D. Ga. 2017) (same); McCaul v. First Mont. Bank, Inc., No.

  17-41-BU-BMM-JCL, 2018 U.S. Dist. LEXIS 224274, *1, *11-14 (D. Mont. Oct. 29, 2018)

  (same). Plaintiffs’ suggestion that “such a determination [of knowledge] would need to occur after

  sufficient discovery of facts,” is absurd. Opp. at 15. Chudusama v. Mazda Motor Corp., 123 F.3d

  1353, 1367-68 (11th Cir. 1997) (motion to dismiss based on complaint’s failure to state a claim

  for relief should be decided prior to the initiation of discovery).




                                                    7
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 8 of 11



         Consistent with their modus operandi, Plaintiffs fail to acknowledge the Eleventh Circuit’s

  holding in Ray. 836 F.3d at 1352-55. The Ray plaintiffs alleged that Spirit Airlines conducted a

  RICO enterprise – consisting of its various technology vendors, including its website manager

  Objectart – to fraudulently portray its Passenger Usage Fee as a government-imposed or authorized

  fee when, in fact, it was a part of the ticket price charged by the airline. Id. at 1344-45. Plaintiffs

  further alleged that the enterprise members had a common purpose “to increase and maximize the

  revenue of Spirit Airlines” by misrepresenting the source of the fee. Id. at 1352. The Eleventh

  Circuit affirmed dismissal of plaintiffs’ RICO claims, finding that the complaint failed to plausibly

  allege that Spirit’s vendors acted with this alleged common purpose:

         [T]he plaintiffs allege that Objectart and its owner helped Spirit set up the ticket
         reservation system for Spirit’s website. But this is a wholly innocent activity
         undertaken as a course of regular business for Objectart. More importantly, this
         passage is notable for what it lacks. It does not say that Objectart had any control
         over (or, for that matter, was even aware of) the actual content on the web platform
         it helped develop. It does not allege that Objectart worked to conceal the true nature
         of the Passenger Usage Fees. It does not indicate that Objectart and its owner knew
         that Spirit was engaging in misleading behavior. It does not indicate that Objectart
         directly profited from the misrepresentation, as opposed to simply receiving a fee
         for the anodyne services it provided. That Objectart helped set up a platform
         that Spirit independently misused does not give rise to a plausible inference
         that Objectart and Spirit acted with the common purpose, let alone the
         common purpose arising out of a continuing relationship, to misrepresent the
         Passenger Usage Fee or defraud Spirit customers.

  Id. at 1352-53 (emphasis added); see also Norfolk v. Southern Ry. v. Boatright R.R. Prods., No.

  17-01787, 2019 U.S. Dist. LEXIS 41388, at *17-18 (N.D. Ala. Mar. 14, 2019) (dismissing RICO

  claims where plaintiff’s allegations failed to plausibly allege that defendant worked knowingly to

  further a fraud scheme, but instead acted “in the ordinary course of business and in pursuit of its

  own economic interest”).

         Like Objectart in Ray, PNC and Ramirez were simply doing their job; they opened bank

  accounts. The fact that the PNC bank accounts were subsequently – and independently – used to



                                                    8
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 9 of 11



  perpetrate a fraud scheme does not raise a plausible inference that PNC and Ramirez participated

  in a criminal enterprise to defraud Plaintiffs.

         D.      Plaintiffs’ Conspiracy Claim Fails Because It Does Not Plausibly Allege PNC
                 and Ramirez Knowingly Entered a Conspiracy

         Similar to their RICO claims, Plaintiffs suggest they need not allege PNC and Ramirez

  knowingly entered into an illicit agreement. Opp. at 21. Plaintiffs are wrong. It is well-settled

  that “one cannot agree, expressly or tacitly, to commit a wrong about which he or she has

  no knowledge. . . . Civil conspiracy is an intentional tort requiring a specific intent to accomplish

  the contemplated wrong.” 16 Am Jur. 2d Conspiracy § 51 (2d ed. 2019). Accordingly, courts

  consistently dismiss civil conspiracy claims that fail to sufficiently plead such knowledge. See,

  e.g., Angell v. Allergan Sales, LLC, No. 3:18-cv-282-J-34JBT, 2019 U.S. Dist. LEXIS 142768, at

  *55 (M.D. Fla. Aug. 22, 2019) (dismissing civil conspiracy claims because “a conspirator must

  know of the scheme and assist in it in some way to be held responsible for all of the acts of his

  coconspirators”) (internal quotations and citation omitted); Newby v. Enron Corp., 761 F. Supp.

  2d 504, 558 (S.D. Tex. 2011) (collecting cases and holding the same); Donofrio v. Matassini, 503

  So. 2d 1278, 1281 (Fla. 2d DCA 1987) (same).

         The Amended Complaint does not plausibly allege that PNC and Ramirez knowingly

  conspired to defraud investors, and the Opposition simply reorganizes and highlights the

  conclusory allegations that PNC and Ramirez “agreed” to open an account for the alleged

  perpetrators. See Opp. at 19. These redundant allegations, however, only confirm an ordinary

  banking relationship – that is, one in which a customer’s request for a business checking account

  with escrow services are met. This is the hallmark of business, not fraud. The Motion should be

  granted.




                                                    9
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 10 of 11



   III.   CONCLUSION

          For the foregoing reasons and those set forth in the Motion to Dismiss, the Court should

   dismiss the Amended Complaint against PNC and Ramirez.



   Dated: January 27, 2020                    Respectfully submitted,

                                              /s/ Nina Stillman Mandel
                                              Nina Stillman Mandel
                                              Fla. Bar No. 843016
                                              MANDEL & MANDEL LLP
                                              169 East Flagler Street, Suite 1224
                                              Miami, Florida 33131
                                              Telephone: 305.374.7771
                                              nsm@mandel.law

                                              /s/ Peter D. Hardy
                                              Peter D. Hardy (admitted pro hac vice)
                                              Aliza R. Karetnick (admitted pro hac vice)
                                              Mary K. Treanor (admitted pro hac vice)
                                              Mansi Shah (admitted pro hac vice)
                                              Nicholas A.R. Kato (admitted pro hac vice)
                                              BALLARD SPAHR LLP
                                              1735 Market Street, 51st Floor
                                              Philadelphia, PA 19103

                                              Counsel for PNC Bank, N.A. and Ruben Ramirez




                                                 10
Case 1:19-cv-24138-DPG Document 78 Entered on FLSD Docket 01/27/2020 Page 11 of 11



                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 27, 2020, a true copy of the above document was served

   via electronic means using the Court’s Electronic Case Filing (ECF) system upon all registered

   ECF users and a true paper copy was served by first class mail on nonregistered parties.


                                                                /s/ Nina Stillman Mandel
                                                                Nina Stillman Mandel




                                                  11
